Citation Nr: 0636738	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent, for diabetes mellitus.

2.  Entitlement to service connection for cardiomyopathy, 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for diabetes mellitus and assigned a disability 
evaluation of 20 percent.  It also arises from a June 2002 
rating decision which denied service connection for 
cardiomyopathy secondary to diabetes mellitus.

In October 2006, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans' Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2006).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

The veteran contends that he is entitled to an initial 
evaluation in excess of 20 percent for his diabetes mellitus 
and that he developed idiopathic cardiomyopathy as a result 
of his diabetes mellitus.  At his recent hearing, the veteran 
testified that his diabetes has significantly worsened.  He 
also alleged that he has additional disabilities associated 
with his service-connected diabetes mellitus, including 
hypertension, diabetic neuropathies of the right and left 
lower extremities, and diabetic retinopathy.  The veteran 
believes that the extent to which his diabetes has caused or 
aggravated these other conditions has not received adequate 
consideration by the RO.  The Board points out that Note (1) 
following Diagnostic Code 7913 (for rating disability due to 
diabetes mellitus), found at 38 C.F.R. § 4.119, directs that 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  As such, the veteran's claim 
for an increased rating for diabetes mellitus contemplates 
consideration of the severity of the complications of 
diabetes, even though such disorders have not been service-
connected.  

In October 2003 a VA examiner stated that the veteran's 
diabetes mellitus possibly aggravated his idiopathic 
cardiomyopathy.  The RO requested a clarifying VA medical 
examination and opinion on whether the veteran's diabetes 
aggravates his cardiomyopathy.  At a December 2004 VA 
examination, the physician stated that the veteran's 
cardiomyopathy had resolved, and as such, he did not provide 
any opinion on aggravation.  The Board observes however, that 
subsequent medical records appear to reflect findings of 
cardiomyopathy, as well as indications that the veteran is 
still taking cardiovascular medications.  Thus, it is unclear 
from the record whether the cardiomyopathy has actually 
resolved, and, if it has not, the question remains as to 
whether the veteran's service-connected diabetes mellitus has 
aggravated his cardiomyopathy. 

The Board finds that the most recent VA examination fails to 
provide a complete picture of the severity of the veteran's 
diabetes mellitus and any other possibly associated 
complications, including cardiomyopathy, hypertension, 
diabetic neuropathies and diabetic retinopathy.  A new VA 
examination is required to identify the nature and severity 
of all symptomatology due to, or aggravated by, the veteran's 
service-connected diabetes mellitus.  It is the Board's goal 
to obtain an examination that can differentiate between 
symptoms caused or aggravated by diabetes and those not 
impacted by that service-connected disorder. 

During his October 2006 hearing, the veteran indicated that 
he had upcoming appointments for VA treatment in relation to 
his heart and diabetic retinopathy.  These treatment records, 
as well as any outstanding records of pertinent treatment, 
should be obtained and associated with the veteran's claims 
file prior to any examination.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted and 
requested to identify each and every 
condition he believes is due to or 
aggravated by his service-connected 
diabetes mellitus.  The veteran should 
also be requested to identify any VA or 
non-VA medical facilities that provided 
treatment for diabetes mellitus, and any 
conditions reportedly related to his 
diabetes mellitus, since February 2006.  

After the veteran has signed the 
appropriate releases, all pertinent 
records available should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, so 
that the veteran can have every 
opportunity to assist in obtaining and 
submitting important records for VA 
review.

2.  After any additional evidence is added 
to the claims file, the RO should arrange 
for the veteran to be examined by an 
endocrinologist to evaluate the current 
severity of his service-connected diabetes 
mellitus disability and any complications 
related thereto.  The veteran's claims 
folder must be available to all examiners 
for review in conjunction with the any 
examination.  A notation to the effect 
that this record review took place should 
be included in any examination report.

Based on the examination and review of the 
record, the endocrinologist is to indicate 
the following: whether treatment for 
diabetes mellitus requires insulin; whether 
the veteran is on a restricted diet; 
whether his activities are regulated 
(avoidance of strenuous occupational and 
recreational activities); the number of 
episodes of ketoacidosis or hypoglycemic 
reactions per year requiring 
hospitalization; whether there are bi-
monthly or weekly visits to a diabetic care 
provider; and any progressive loss of 
weight and strength, or complications that 
would be compensable if separately 
evaluated.

In this regard, the endocrinologist should 
note the veteran's history of complaints 
of complications related to diabetes 
(including idiopathic cardiomyopathy, 
hypertension, neuropathies, and 
retinopathy) and indicate whether it is at 
least as likely as not that such 
condition(s), if found to be present, 
is/are due to or aggravated by the 
veteran's diabetes mellitus.  If the 
endocrinologist is unable to make such 
determinations with regard to each claimed 
complication, or is unable to assess the 
extent to which any identified 
complication of diabetes is due to or 
aggravated by the diabetes, the 
endocrinologist should determine whether 
or not a specific evaluation (cardiac, 
ophthalmologic, genito-urinary, or 
neurological) is indicated.  If so, such a 
specialty examination should be arranged 
to assess the severity of complications 
related to diabetes mellitus. 

3.  After any additional development of 
the evidence that the RO may deem 
necessary, the RO should review the record 
and readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
appellant and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

